Citation Nr: 9901047	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-05 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability of the 
right lower extremity to include chondromalacia.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty in the U.S. Coast 
Guard from August 1979 to August 1983.  From the record, it 
can also be verified that she had a period of active duty for 
training with the Army National Guard between July 30 and 
August 13, 1988. 

This appeal arises before the Board of Veterans Appeals 
(Board) from a July 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
right chondromalacia.  


REMAND

The veterans claim for service connection for a right lower 
extremity disability is predicated on her period of active 
duty for training between July and August 1988, at which time 
she was struck by lightening while serving in the field.  The 
evidence includes medical records and other documentation 
which verifies that the veteran was struck by lightening 
while serving on active duty for training on August 3, 1988, 
and that thereafter, she was treated for numbness in her 
right lower extremity. 

The veteran claims that her right leg has never been right 
since this incident, and her current complaints include light 
throbbing and intermittent swelling in the right leg (from 
the knee to the ankle), along with a fluttering type of 
pain/cramp above the knee, and in the thigh and calf areas.  

She claims that her currently manifested right leg and knee 
pain is the result of being struck by lightening, and 
therefore, it is her belief that service connection is 
warranted for a disability of the right lower extremity.  

VA has a duty to assist the veteran in the development of 
facts which are pertinent to her claim.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  This includes the duty to obtain 
medical examinations which may provide information which is 
relevant to a determination as to whether the claimed 
benefits are warranted.  

Upon review of the record, it is the opinion of the Board 
that further evidentiary development must be conducted prior 
to the adjudication of this claim.  Specifically, the record 
shows that the veteran was afforded a VA joints examination 
in April 1997 and that she has been examined orthopedically
by private physicians, with assessments of right knee 
chondromalacia and suspected patellofemoral syndrome.  In 
addition, a private July 1993 medical report shows an 
assessment of leg paresthesias and discomfort, etiology 
unknown.  However, it does not appear that a medical opinion 
has been obtained to address the medical relationship, if 
any, between the injury and symptoms that were documented in 
service, and the various diagnoses that have been documented 
since then.  That question was not addressed by the VA 
examiner in 1997, nor by the veterans private physicians.  
In the Boards view, the veteran should be afforded a another 
examination of the right lower extremity, in order to 
determine if any relationshhip exist between her lower 
extremity disability or disabilities, and the 1988 incident 
in which she was struck by lightening. See Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992); see generally Stanton v. 
Brown, 5 Vet. App. 563 (1993) (remand for VA examination was 
required to determine whether veteran has a current 
disability and, if so, whether it resulted from injury or 
disease in service). 

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should schedule the veteran 
for another VA examination of the right 
lower extremity.  All tests deemed 
necessary by the physician should be 
conducted and the examiner should review 
the results of any testing prior to the 
completion of the report.  All objective 
findings should be noted in detail, and 
the examiner should fully describe the 
extent of any right lower extremity 
disorder including neurological deficit, 
if any.  It is requested that the 
examining physician provide an opinion as 
to the most probable etiology and date of 
onset of any existing right lower 
extremity disorder, including 
chondromalacia or any neurological 
disorder, and more specifically, whether 
the veterans disorder can be medically 
attributed to the documented incident in 
1988 when she was struck by lightening.  
Complete medical rationale for these 
opinions should be provided.  The report 
of the examination with the requested 
medical opinions should be associated 
with the veterans claims folder.  The 
entire claims folder should be forwarded 
to the examiner for review prior to the 
examination.   

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is in complete 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction. Stegall v. 
West, 11 Vet.App. 268 (1998)

3.  After the development requested is 
completed, the RO should readjudicate the 
claim for service connection for the 
claimed right lower extremity disability 
with consideration given to all of the 
evidence of record.  The RO should also 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991). 

4.  While this case is in remand status, 
the veteran and her representative may 
submit additional evidence and/or 
argument on the appealed issue.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is further advised 
that she should assist the RO, to the 
extent possible, in the development of 
her claim, and that failure to cooperate 
or report for examination may result in 
an adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

If the benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The veteran need take no action until 
otherwise notified.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  A remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
